    Case: 1:19-cv-06196 Document #: 12 Filed: 01/31/20 Page 1 of 12 PageID #:69




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

WESLEY GAMBLE,                                )
                                              )
                             Plaintiff,       )
                                              )
        v.                                    )
                                              )
SHAREERA SMITHSON, BENNIE                     ) Case No: 19-CV-06196
WILLIAMS, III, MELINDA BONTE, KELLY           )
POLLARD, Individually and in her capacity as  )
Talent Manager, Belvidere Assembly Plant, FCA ) Judge Virginia M. Kendall
US LLC, MARK KREUSAL, Individually and        )
in his Capacity as Unit Manager, FCA Body in  )
White Department, SUSANA CAMACHO,             )
JEANNE ELLIS, DE’TAYVON BURRELL and )
PAUL E. STARKMAN, Individually, And in his )
Capacity as FCA Attorney,                     )
                                              )
                             Defendants.      )


                DEFENDANT STARKMAN’S MOTION FOR SANCTIONS

       Defendant, Paul E. Starkman (“Starkman”) moves this Court for sanctions against

Plaintiff Wesley Gamble, and his attorney, Calvita Frederick (“Frederick”), pursuant to Federal

Rule of Civil Procedure 11(c)(1). In addition, Defendant seeks sanctions against Frederick

pursuant to 28 U.S.C. § 1927 and this Court’s inherent authority to sanction and award attorney’s

fees against an opposing counsel. In support of this motion, Starkman states as follows:

       PRELIMINARY STATEMENT AND DEFENDANT’S COMPLIANCE WITH FRCP 11(C)

       Plaintiff was employed by FCA US LLC (“FCA”) and following his termination, sued

FCA for race discrimination under Title VII of the Civil Rights Act (“Title VII”) and 42 U.S.C.

§1981, disability discrimination under the Americans with Disabilities Act (“ADA”), and age

discrimination under the Age Discrimination in Employment Act (“ADEA”). That case is
    Case: 1:19-cv-06196 Document #: 12 Filed: 01/31/20 Page 2 of 12 PageID #:70




pending before this Court, Gamble v. Fiat Chrysler Automobiles, Case No. 1:18-cv-04520

(hereinafter “Gamble I”).

        Plaintiff now brings this action (hereinafter “Gamble II”) against Starkman, FCA’s

counsel in Gamble I, attempting to assert five claims against Starkman for race discrimination

under 42 U.S.C. §1981 (Count I), civil conspiracy (Count II), intentional misconduct (Count III),

negligent supervision (Count IV) and defamation (Count V). These claims are based on the

same facts underlying Gamble I and on Starkman’s actions defending FCA in Gamble I. None

of the claims in this action are valid.

        At the Court’s status on November 25, 2019, Starkman’s counsel summarized the

grounds for dismissal of Gamble II, and the Court set a briefing schedule on Starkman’s

anticipated motion to dismiss (ECF No. 9). Later that same day, Starkman’s counsel sent

Plaintiff’s counsel his proposed Motion for Sanctions setting forth in great detail the deficiencies

with the claims in Gamble II, and attaching Starkman’s Declaration (see Exhibit A attached

hereto). Further, defense counsel asked Plaintiff to voluntarily dismiss his claims in lieu of

Defendant filing his motion to dismiss. Plaintiff failed to voluntarily dismiss his claims and

never responded to Defendant whatsoever.

             PLAINTIFF FAILED TO RESPOND TO DEFENDANT’S MOTION TO DISMISS

        Accordingly, on December 23, 2019, Starkman filed a motion to dismiss all claims

against him, on the very grounds Starkman shared with Plaintiff’s counsel four weeks earlier.

Pursuant to the court’s briefing schedule, Plaintiff had until January 7, 2020 to respond to

Defendant’s motion. To date, Plaintiff has not responded to Defendant’s motion to dismiss and

filed no opposition to it. As explained more fully below, sanctions are warranted here because

Plaintiff’s claims are frivolous and have been brought for improper purposes.




                                               -2-
     Case: 1:19-cv-06196 Document #: 12 Filed: 01/31/20 Page 3 of 12 PageID #:71




                              THE APPLICABLE LEGAL STANDARDS

I.     Sanctions Under Rule 11

       Federal Rule of Civil Procedure 11(b) provides:

       By presenting to the court a pleading, written motion, or other paper -- whether by
       signing, filing, submitting, or later advocating it -- an attorney . . . certifies that to
       the best of the person’s knowledge, information, and belief, formed after an
       inquiry reasonable under the circumstances:

       (1) it is not being presented for any improper purpose, such as to harass, cause
       unnecessary delay, or needlessly increase the cost of litigation.

       (2) the claims, defenses, and other legal contentions are warranted by existing law
       or by a nonfrivolous argument for extending, modifying, or reversing existing law
       or for establishing new law. . . .

In reviewing motions for Rule 11 sanctions, a district court must determine, “based on the

objective record, whether a sanctioned party took a reasonable position under the

circumstances.” Magnus Elecs., Inc. v. Masco Corp., 871 F.2d 626, 629 (7th Cir. 1989). “A

position is unreasonable if it is frivolous or improper.” Id. A position is “frivolous” if the party

asserting it failed “to make a reasonable inquiry into facts (which later prove false) or takes a

position unwarranted by existing law or a good faith argument for its modification.” Id.; see also

Berwick Grain Co. v. Ill. Dep’t of Agric., 217 F.3d 502, 504 (7th Cir. 2000) (“[F]or Rule 11

purposes a frivolous argument is simply one that is baseless or made without a reasonable and

competent inquiry”) (internal quotation omitted). See, e.g., Hartz v. Friedman, 919 F.2d 469, 475

(7th Cir. 1990) (affirming imposition of Rule 11 sanctions made when civil RICO claim

dismissed for failure to state a claim where it appeared from pleadings that “counsel neglected to

make reasonable inquiry into the applicable law before filing”).

       Rule 11 is intended to “lend incentive for litigants to stop, think, and investigate more

carefully before serving and filing papers.” Berwick Grain Company, Inc.at 217 F.3d 505. The

Seventh Circuit has instructed that “[t]he district court in analyzing a Rule 11 sanction claim


                                                 -3-
      Case: 1:19-cv-06196 Document #: 12 Filed: 01/31/20 Page 4 of 12 PageID #:72




should determine if there has been a ‘callous disregard for governing law or the procedures of the

court . . .’” Harlyn Sales Corp. Profit Sharing Plan v. Kemper Fin. Servs., 9 F.3d 1263, 1269

(7th Cir. 1993) (citing Allison v. Dugan, 951 F.2d 828, 834 (7th Cir. 1992). The court must

“undertake an objective inquiry into whether the party or his counsel should have known that his

position is groundless.” Cuna Mut. Ins. Soc. v. Office and Professional Employees Inter. Union,

Local 39, 443 F.3d 556, 560 (7th Cir. 2006) (citations omitted). Rule 11(c) of the Federal Rules

of Civil Procedure allows courts to impose sanctions upon a party if the requirements of Rule

11(b) are not met.

II.     Sanctions Under 28 U.S.C. § 1927

        28 U.S.C. § 1927 provides that an attorney “who so multiplies the proceedings in any

case unreasonably and vexatiously may be required by the court to satisfy personally the excess

costs, expenses, and attorneys’ fees reasonably incurred because of such conduct.” The purpose

of § 1927 is to “deter frivolous litigation and abusive practices by attorneys and to ensure that

those who create unnecessary costs also bear them.” Riddle & Assocs., P.C. v. Kelly, 414 F.3d

832, 835 (7th Cir. 2005) (citations omitted). An award under § 1927 is compensatory, not

punitive. Shales v. General Chauffeurs, Sales Drivers & Helpers Local Union No. 330, 557 F.3d

746, 749 (7th Cir. 2009).

        Bad faith is required for a § 1927 award, but there is a distinction between subjective and

objective bad faith. Dal Pozzo v. Basic Mach. Co., 463 F.3d 609, 614 (7th Cir. 2006). Subjective

bad faith, which is more difficult to prove, is not always necessary and “must be shown only if

the conduct under consideration had an objectively colorable basis.” Id. Objective bad faith does

not require a finding of malice or ill will; instead, reckless indifference to the law will qualify. Id.

The Court has discretion to impose § 1927 sanctions when an attorney has acted in an



                                                 -4-
       Case: 1:19-cv-06196 Document #: 12 Filed: 01/31/20 Page 5 of 12 PageID #:73




“objectively unreasonable manner” by pursuing a claim that is without a plausible legal or

factual basis. Jolly Group, Ltd. v. Medline Indus., Inc., 435 F.3d 717, 720 (7th Cir. 2006).

Additionally, § 1927 imposes “a continuing duty upon attorneys to dismiss claims that are no

longer viable.” Dahnke v. Teamsters Local 695, 906 F.2d 1192, 1201, n.6 (7th Cir. 1990). If a

lawyer pursues a path that a reasonably careful lawyer would have known, after appropriate

inquiry, to be unsound, the conduct is objectively unreasonable and vexatious. Intellect Wireless,

Inc. v. Sharp Corporation, 7 F. Supp. 3d 817, 844 (N.D. Ill. 2015) (citations omitted).

III.     The Court’s Inherent Authority to Sanction

         “A district court has inherent power to sanction a party who ‘has willfully abused the

judicial process or otherwise conducted litigation in bad faith.’” Secrease v. W. & S. Life Ins.

Co., 800 F.3d 397, 401 (7th Cir. 2015) (quoting Salmeron v. Enterprise Recovery Systems, Inc.,

579 F.3d 787, 793 (7th Cir. 2009)); Carr v. Tillery, 591 F.3d 909, 919 (7th Cir. 2010) (“A court

has inherent power, which is to say a common law power, to punish by an award of reasonable

attorneys’ fees or other monetary sanction, or to prevent for the future by an injunction,

misconduct by lawyers appearing before it.”). These sanctions are appropriate where a party or

their counsel has practiced fraud upon the Court, acts in “bad faith by delaying or disrupting the

litigation,” hampers enforcement of a court order, or when a party is responsible for defiling “the

very temple of justice.” Chambers v. NASCO, Inc., 501 U.S. 32, 46 (1991) (quotations omitted).

“This power is ‘permissibly exercised not merely to remedy prejudice to a party, but also to

reprimand the offender and to deter future parties from trampling upon the integrity of the

court.”’ Flextronics Ina, USA, Inc. v. Sparkling Drink Sys. Innovation Ctr. Ltd., 230 F. Supp. 3d

896, 906-07 (N.D. Ill. 2017) (quoting Salmeron, 579 F.3d at 797).

         “[T]he primary aspect of [this Court’s] discretion is the ability to fashion an appropriate

sanction for conduct which abuses the judicial process.” Chambers, 501 U.S. at 44-45. These


                                                -5-
    Case: 1:19-cv-06196 Document #: 12 Filed: 01/31/20 Page 6 of 12 PageID #:74




powers should be invoked when “in the informed discretion of the court, neither [a] statute nor

the Rules are up to the task.” Id. at 50. This authority includes circumstances where “conduct

sanctionable under the Rules was intertwined within conduct that only the inherent power could

address,” because “requiring a court first to apply Rules and statutes containing sanctioning

provisions to discrete occurrences before invoking inherent power to address remaining instances

of sanctionable conduct would serve only to foster extensive and needless satellite litigation,

which is contrary to the aim of the Rules themselves.” Id. Therefore, “the inherent power of a

court can be invoked even if procedural rules exist which sanction the same conduct.” Id. at 49.

                                          ARGUMENT

       This Motion arises out of the frivolous and harassing actions by Plaintiff and his attorney,

Ms. Frederick, in filing and maintaining a new lawsuit (Gamble v. Smithson, et al., i.e. Gamble

II) for the improper purpose of re-litigating issues against Starkman that have been (or could

have been) decided by this Court in Gamble I.          Even a cursory examination of the two

complaints shows the many duplicative and frivolous aspects of the instant Complaint. As fully

discussed in the Memorandum in Support of Defendant Starkman’s Motion to Dismiss (ECF No.

1) and summarized below, the grounds for sanctions are abundant: (1) Gamble II is duplicative

of Gamble I; (2) all the claims in Gamble II were or could have been brought in Gamble I,

rendering this action an invalid exercise in claims-splitting; (3) many of the claims against

Starkman in Gamble II are based on Starkman’s conduct defending Gamble I and thus, are

barred by the absolute attorney litigation privilege; and (4) some of the claims asserted against

Starkman are simply not actionable as a matter of law.    Consequently, this Motion requests the

Court to address the improper filing of Gamble II by using the various enforcement mechanism




                                               -6-
     Case: 1:19-cv-06196 Document #: 12 Filed: 01/31/20 Page 7 of 12 PageID #:75




at its disposal under Fed. R. Civ. P. 11, 28 U.S.C. § 1927, and this Court’s inherent authority to

sanction.

I.     Plaintiff’s Claims are Duplicative and He Has Engaged in Claim Splitting

       Plaintiff’s claims against Starkman are barred and frivolous because Plaintiff has engaged

in improper claim splitting. Digital Dynamics Software, Inc. v. Eclipse Gaming Systems, LLC,

2018 WL 2463378 at *5 (N.D. Ill. 2018)(Kendall, J.). The allegations in the “Facts Relevant to

All Counts” in Gamble II, (Complaint ¶¶ 14-55) are nearly identical to the “Facts Relevant to All

Counts” in Gamble I (Complaint ¶¶ 6-37). Moreover, in Count I of Gamble II, Plaintiff alleges

that Starkman (and the other defendants) discriminated against him based on his race in violation

of §1981, which is exactly what he claimed in his §1981 counts in the Gamble I. In fact,

paragraphs 14-18, 21-42, 53, 68-72, and 76 in the Gamble II Complaint are identical to

paragraphs 6-10, 21-32, 37, 59-63, and 67 in the Gamble I Complaint.

       Even the state law tort claims added to Gamble II (civil conspiracy, “intentional

misconduct,” negligent supervision) arise out of the same facts and allegations that Plaintiff

litigated for over a year in Gamble I, specifically that Starkman and the other defendants

discriminated and conspired against him based on his race in connection with the 2015

investigation against him, his 2016 performance evaluation, and the 2017 investigation of

Gamble’s inappropriate conduct that resulted in his termination. Plaintiff could have raised the

claims in Gamble II when he filed the complaint in Gamble I, or he could have amended his

complaint in Gamble I to add Starkman, but never did.      He cannot now bring an entirely new

lawsuit against a party he failed to sue in Gamble I. Digital Dynamics Software, Inc. v. Eclipse

Gaming Systems, LLC, 2018 WL 2463378 at *8 (N.D. Ill 2018)(Kendall, J).

       The legal system provides ample opportunities for litigants to vociferously challenge the




                                              -7-
     Case: 1:19-cv-06196 Document #: 12 Filed: 01/31/20 Page 8 of 12 PageID #:76




actions of opposing counsel. Plaintiff and Ms. Frederick repeatedly (but unsuccessfully) abused

the tools available to them to challenge Starkman’s conduct in connection with Gamble I. They

filed multiple frivolous motions against Starkman in Gamble I (that were uniformly denied) in

which they resorted to inflammatory, unsubstantiated, and false allegations against Starkman,

including baseless accusations that he was racist. (Response by W. Gamble in Opposition to

Motion by Defendant to Enforce Court’s May 23, 2019 Order Compelling Plaintiff’s Deposition,

Gamble I ECF No. 50). In Gamble I, Plaintiff and his counsel also frivolously requested

sanctions against Starkman because FCA withdrew from a settlement conference. (Gamble I

ECF No. 36). They moved to disqualify Starkman because he gave his business card to Plaintiff

at his deposition (Gamble I ECF No. 58) and they made other unsubstantiated and false claims of

impropriety. All of Plaintiff’s counsel’s motions against Starkman were uniformly denied by

this Court in Gamble I. (Gamble I ECF Nos. 39, 56, 63, and 79).

        Undeterred by this Court’s consistent rejection of their claims against Starkman in

Gamble I, Plaintiff and his counsel Ms. Frederick crossed the line of zealous advocacy and

improperly instituted a second lawsuit (Gamble II) in which they sued Starkman individually and

in his representative capacity of FCA’s outside counsel. By filing these duplicative lawsuits,

Plaintiff and his attorney are trying to flaunt this Court’s Orders and do an end-run around this

Court’s rulings in Gamble I. Their new complaint in Gamble II is duplicative, frivolous and

presented for the improper purposes of harassing Starkman and needlessly increasing the cost of

litigation in violation of Rule 11, § 1927 and this Court’s inherent authority. Copeland v. Tom’s

Foods, Inc., 456 Fed. Appx. 592, 2012 WL 164028 at *2 (7th Cir. 2012) (affirming sanctions

where a plaintiff’s attorney had filed a complaint, duplicating a pending action previously filed

by the plaintiff).




                                              -8-
       Case: 1:19-cv-06196 Document #: 12 Filed: 01/31/20 Page 9 of 12 PageID #:77




         If there was any doubt as to Plaintiff and Ms. Frederick’s improper motives for filing

Gamble II, that doubt was dispelled following: (1) their failure to respond to Defendant’s

November 25, 2019 request to voluntarily dismiss Gamble II, and (2) their failure to respond to

Defendant’s December 23, 2019 motion to dismiss all claims in Gamble II. Sanctions must be

awarded to address their abuse of the legal process.

II.      The Absolute Litigation Privilege Bars Most of the Claims Against Starkman

         The claims against Starkman stem from his representation of the defendant FCA in

Gamble I. Complaint ¶¶ 54-55 (ECF No. 1). All of Plaintiff’s state law claims are barred by the

absolute litigation privilege and must be dismissed. Indeed, Illinois courts repeatedly have held

“[t]here is no civil cause of action for misconduct which occurred in prior litigation.”

O’Callaghan v. Satherlie, 2015 IL App (1st) 142152 at ¶28, citing Harris Trust & Savings Bank

v. Phillips, 154 Ill.App.3d 574, 585 (1987). See also, Squires-Cannon v. Forest Preserve

District of Cook County, 2016 WL 561917 at *8 (N.D. Ill. 2016)(Kendall, J.); Johnson v.

Johnson & Bell, Ltd., 2014 IL App (1st) 122677 ¶19.

III.     Count II for Civil Conspiracy Fails to State a Claim

         In Count II, Plaintiff asserts a claim for civil conspiracy, but this claim fails because there

is no independent cause of action underlying the conspiracy allegations. Moreover, Plaintiff

cannot point to evidence showing the existence of a conspiracy and Starkman’s knowing

participation in it, nor can Plaintiff allege specific facts warranting an inference that Starkman

was a member of the conspiracy. Davidson v. Worldwide Asset Purchasing, LLC, 914 F. Supp.

2d 918, 923-34 (N.D. Ill. 2012). Lastly, the conspiracy claim fails under the intracorporate

conspiracy doctrine which extends to consultation between outside legal counsel and an entity

such that these communications are not a conspiracy. See Travis v. Gary Cmty. Mental Health




                                                  -9-
      Case: 1:19-cv-06196 Document #: 12 Filed: 01/31/20 Page 10 of 12 PageID #:78




Ctr. Inc., 921 F.2d 108, 111 (7th Cir. 1990); Squires-Cannon v. Forest Preserve District of Cook

County, 2016 WL 561917 at *6 (N.D. Ill. 2016)(Kendall, J.). Thus, the actions of FCA’s

employees and Starkman, FCA’s outside legal counsel, cannot constitute a conspiracy.

IV.      Count III for Intentional Misconduct Fails to State a Claim

         Count III purports to assert a claim against Starkman for intentional misconduct.

However, Illinois does not recognize such a cause of action, and Starkman had no duty of

reasonable care, or of honest, good faith and fair dealing, to the adversary of his client (FCA).

V.       Count IV for Negligent Supervision Fails to State a Claim

         Plaintiff’s negligent supervision claim does not allege any facts establishing the elements

of this claim as to Starkman. Instead, Plaintiff has alleged facts foreclosing the elements of this

claim. Accordingly, Plaintiff has pled himself out of court and cannot state a claim for negligent

supervision against Defendant Starkman.

VI.      Count V for Defamation Fails to State a Claim

         Plaintiff’s last claim against Starkman is one for defamation. This claim is frivolous

because it is barred by the statute of limitations and there was no third party publication.

                                           CONCLUSION

         Contrary to Rule 11 and 28 U.S.C. § 1927, Gamble and Ms. Frederick have multiplied

the proceedings unreasonably and vexatiously by engaging in frivolous litigation, abusive

practices and pursuing claims that are without any plausible legal or factual basis. Moreover,

when given notice of their frivolous complaint, they failed to act and have not contested

Defendant’s Motion to Dismiss. As a result, an award of fees and costs is warranted under Rule

11, §1927 and this Court’s inherent authority.




                                                 - 10 -
    Case: 1:19-cv-06196 Document #: 12 Filed: 01/31/20 Page 11 of 12 PageID #:79




       For all the foregoing reasons, Defendant, Paul E. Starkman, respectfully requests this

Court to: (1) sanction Plaintiff and his counsel’s conduct under Fed. R. Civ. P. 11; (2) find

Plaintiff’s counsel liable under 28 U.S.C. § 1927; and (3) enter sanctions as provided by Rule 11

and 28 U.S.C. § 1927, and this Court’s inherent authority, including attorneys’ fees and costs.



                                                       PAUL E. STARKMAN



                                                       By:   /s/ Carol A. Poplawski
                                                                    One of His Attorneys
Carol A. Poplawski (ARDC # 6192132)
OGLETREE, DEAKINS, NASH,
  SMOAK & STEWART, P.C.
155 N. Wacker Drive, Suite 4300
Chicago, IL 60606-1731
Carol.Poplawski@ogletree.com
(312) 558-1220




                                              - 11 -
   Case: 1:19-cv-06196 Document #: 12 Filed: 01/31/20 Page 12 of 12 PageID #:80




                                CERTIFICATE OF SERVICE


       The undersigned attorney hereby certifies that on January 31, 2020, she filed the

foregoing DEFENDANT STARKMAN’S MOTION FOR SANCTIONS with the Clerk of Court

using the ECF system, which will send notification to the following individual:

                             Calvita J. Frederick
                             CALVITA J. FREDERICK & ASSOCIATES
                             P.O. Box 802976
                             Chicago, IL 60680-2976
                             calvita.frederick@att.net


                                            /s/ Carol A. Poplawski


                                                                                  40382310.1




                                             - 12 -
